Citation Nr: 1528827	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992, July 1995 to May 2001, and November 2003 to April 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


REMAND

Additional development is required before the issue of entitlement to service connection for obstructive sleep apnea can be adjudicated.  Specifically, the Veteran's complete service treatment records must be obtained and associated with the record.  Moreover, a VA examination and opinion are necessary, for the reasons discussed below.   

In numerous statements throughout the record, the Veteran reported that his sleep problems began during service.  Specifically, in his November 2010 claim, he stated that members of his unit informed him that he snored and gasped for air while sleeping.  In other statements he indicated that he snored during service.  Similarly, in a subsequent November 2010 statement, the Veteran's wife reported that throughout the Veteran's 21 years of service, she slept next to the Veteran and noticed his excessive snoring, that often caused the Veteran to awake during the night.  She further asserted that at times, it seemed that the Veteran was not breathing at night, so she would check on him to make sure that he was breathing.  Likewise, in a July 2012 statement, a fellow service member reported that he served with the Veteran since February 1998.  D.M. further stated that he met the Veteran while serving in Fort Hood, Texas, and noticed that the Veteran was often lethargic and needed to drink a lot of coffee in order to perform day-time operations.  D.M. also stated that while sleeping, the Veteran had a propensity to snore, resulting in fitful sleep during the night.    

The Veteran's available service treatment records are negative for complaints of, treatment for, or diagnosis of a sleep disorder.  Post-service VA outpatient treatment records dated in June 2010 demonstrate a diagnosis of sleep apnea.  At such time, the Veteran was provided with a continuous positive airway pressure machine (CPAP) machine.  

Given the above, the Board finds that the Veteran must be scheduled for a VA examination and opinion in order to determine whether any previously or currently diagnosed sleep disorder, to include obstructive sleep apnea is related to his military service.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Veteran's DD Form 214's indicate that he served in the United States Army and Navy for several periods of service, to include service in the Army from July 1995 to May 2001, as a cannon crewmember.  The record does not contain service treatment records dated during such time.  As such, the Veteran's complete service treatment records must also be obtained; the RO must attempt to locate these records, and associate them with the record.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete service treatment records for all verified periods of service, to include July 1995 to May 2001.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether a sleep disorder, to include obstructive sleep apnea, is related to his periods of active military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and the other lay statements of record, the examiner must provide an opinion as to whether any currently or previously diagnosed sleep disorder, to include obstructive sleep apnea, is related to the Veteran's active military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

